

116 HR 6447 IH: Northern Border Regional Commission Financial Flexibility Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6447IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Ms. Kuster of New Hampshire (for herself, Mr. Katko, Ms. Stefanik, Mr. Golden, Ms. Pingree, Mr. Pappas, and Mr. Welch) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 40, United States Code, is amended with respect to the maximum contribution for certain projects or activities carried out in certain distressed counties, and for other purposes.1.Short titleThis Act may be cited as the Northern Border Regional Commission Financial Flexibility Act.2.Economic and infrastructure development grantsSection 15501(d) of title 40, United States Code, is amended by adding at the end the following:(4)Special contribution ruleThe maximum contribution percentage for a project or activity carried out in a county described in paragraph (2) using a grant awarded between January 1, 2019, and December 31, 2021, shall be treated as 100 percent. .